DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/25/2020 that has been entered, wherein claims 1-8,10-13,19-20,22 and 26-30 are pending, claims 9, 14-18, 21 and 23-25 are canceled and claims 1-6 and 26-30 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Species II, claims 7, 8, 10-13, 19, 20 and 22 in the reply filed on 1/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "a plurality of end terminals" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “an end 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7,  10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (US 2008/0251906 A1) as cited in the IDS of 4/1/2020 in view of Bartley et al. (US 2010/0026506 A1) as cited in the IDS of 4/14/2021.
Regarding claim 7, Eaton teaches a package(Fig. 25) comprising:
a substrate(1002) comprising a first interconnect terminal( ¶0083, not shown, flip-chip lands of 1014) and a second interconnect terminal( ¶0083, not shown, flip-chip lands of 1002) of a second type(flip chip land);
a first security mesh structure(1011, ¶0083) disposed on a first side(top side) of an integrated circuit die(1005, 1006, ¶0082);
a second security mesh structure(1013, ¶0083) disposed on a second side(bottom side) of the integrated circuit die(1005, 1006, ¶0082);
active circuitry(¶0083, tamper detect logic circuit) disposed(¶0083, flip-chip mounting) on a second side(bottom side) of the integrated circuit die(1005, 1006, ¶0082) and coupled to the second interconnect terminal( ¶0083, not shown, flip-chip lands of 1002); and
a substrate(1002) conductive path coupled between the second interconnect terminal( ¶0083, not shown, flip-chip lands of 1002) and the first interconnect terminal( ¶0083, not shown, flip-chip lands of 1014), the first interconnect terminal( ¶0083, not shown, flip-chip lands of 1014) being coupled to the first security mesh structure(1011, ¶0083).

Eaton does not explicitly state a first interconnect terminal( ¶0083, not shown, flip-chip lands of 1014) of a first type.

Bartley teaches a package(Fig. 2) wherein a first interconnect terminal(48, ¶0041) of a first type(wire bond pad). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton so that a first interconnect terminal of a first type, in order to connect a backside layer of to establish part of a capacitive circuit(¶0041).

Regarding claim 10, Eaton teaches the package of claim 7, further comprising a circuit(¶0083, tamper detect logic circuit) coupled to the first security mesh structure(1011, ¶0083) and the second security mesh structure(1013, ¶0083).

The limitation of the circuit(¶0083, tamper detect logic circuit) is configured to check electrical continuity of at least one of the first security mesh structure(1011, ¶0083) or the second security mesh structure(1013, ¶0083) is a recitation how the product/device is being used. The structure as defined in Eaton could be used in the manner claimed (i.e. the tamper detect logic circuit of Eaton could be configured to check electrical continuity of at least one of the first security mesh structure or the second security mesh structure) and thus Eaton anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is 

Regarding claim 11, Eaton teaches the package of claim 7, further comprising a circuit(¶0083, tamper detect logic circuit) coupled to the first security mesh structure(1011, ¶0083) and the second security mesh structure(1013, ¶0083). 

The limitation of the circuit is configured to measure an impedance of at least one of the first security mesh structure(1011, ¶0083) or the second security mesh structure(1013, ¶0083) is a recitation how the product/device is being used. The structure as defined in Eaton could be used in the manner claimed (i.e. the tamper detect logic circuit of Eaton could be configured to measure an impedance of at least one of the first security mesh structure or the second security mesh structure) and thus Eaton anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 12, Eaton teaches the package of claim 7, wherein the integrated circuit die(1005, 1006, ¶0082) comprises: 
a first circuit(¶0082, SDRAM circuit); and 


The limitation of a first circuit(¶0082, SDRAM circuit) to perform a cryptographic operation; wherein the second circuit(¶0083, tamper detect logic circuit) is configured to: measure a first impedance value of the first security mesh structure(1011, ¶0083); compare the first impedance value against a first stored impedance value corresponding to the first security mesh structure(1011, ¶0083) to detect a change in the first security mesh structure(1011, ¶0083); measure a second impedance value of the second security mesh structure(1013, ¶0083); compare the second impedance value against a second stored impedance value corresponding to the second security mesh structure(1013, ¶0083) to detect a change in the second security mesh structure(1013, ¶0083); and disable the cryptographic operation when there is a change in the first security mesh structure(1011, ¶0083) or a change in the second security mesh structure(1013, ¶0083) is a recitation how the product/device is being used. The structure as defined in Eaton could be used in the manner claimed (i.e. the tamper detect logic circuit of Eaton could be configured to perform a cryptographic operation, the SDRAM circuit of Eaton could be configured to measure a first impedance value of the first security mesh structure; compare the first impedance value against a first stored impedance value corresponding to the first security mesh structure to detect a change in the first security mesh structure; measure a second impedance value of the 

Regarding claim 13, Eaton teaches the package of claim 7, wherein the integrated circuit die(1005, 1006, ¶0082) comprises: a first circuit(¶0082, SDRAM circuit); and 
a second circuit(¶0083, tamper detect logic circuit)  coupled to the first circuit(¶0082, SDRAM circuit) and the first security mesh structure(1011, ¶0083). 

The limitation of a first circuit(¶0082, SDRAM circuit) to perform a cryptographic operation; and a second circuit(¶0083, tamper detect logic circuit)  coupled to the first circuit(¶0082, SDRAM circuit) and the first security mesh structure(1011, ¶0083), wherein the second circuit(¶0083, tamper detect logic circuit)  is configured to: measure an impedance value of the first security mesh structure(1011, ¶0083); compare the impedance value against a stored impedance value corresponding to the first security mesh structure(1011, ¶0083) to detect a change in the first security mesh .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (US 2008/0251906 A1) as cited in the IDS of 4/1/2020 and Bartley et al. (US 2010/0026506 A1) as cited in the IDS of 4/14/2021 as applied to claim 7 above further in view of Stuber et al. (US 2014/0175637 A1).
Regarding claim 8, Eaton, in view of Bartley, teaches the package of claim 7, wherein the first side(top side) is a backside of the integrated circuit die(1005, 1006, ¶0082) that is attached to the substrate(1002) in a flip-chip configuration(¶0083).

Eaton is silent in regards to the second interconnect terminal( ¶0083, not shown, flip-chip lands of 1002) is a controlled collapse chip connection (C4) pad, and wherein the first interconnect terminal( ¶0083, not shown, flip-chip lands of 1014) is a wirebond pad.

Bartley teaches a package(Fig. 2) wherein the first interconnect terminal(48, ¶0041) is a wirebond pad(¶0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton so that the first interconnect terminal is a wirebond pad, in order to connect a backside layer of to establish part of a capacitive circuit(¶0041).

Eaton and Bartley do not teach the second interconnect terminal( ¶0083, not shown, flip-chip lands of 1002) is a controlled collapse chip connection (C4) pad.

Stuber teaches a package(Fig. 2F) wherein the second interconnect terminal(207, ¶0034) is a controlled collapse chip connection (C4) pad(¶0005-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton, so that the second interconnect terminal is a controlled collapse chip connection (C4) pad, as taught by Stuber, so that the footprint on the board used by the chip is no larger than the area of the chip(¶0005) with substantial package size reductions(¶0006).

Claims 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (US 2008/0251906 A1) as cited in the IDS of 4/1/2020 and Bartley et al. (US 2010/0026506 A1) as cited in the IDS of 4/14/2021 as applied to claim 7 above further in view of Chang et al. (US 2018/0278418 A1).
Regarding claim 19, Eaton, in view of Bartley, teaches the package of claim 7, wherein the first security mesh structure(1011, ¶0083) is a backside security mesh(1011, ¶0083).

Eaton is silent in regards to the integrated circuit die(1005, 1006, ¶0082) comprises a physically unclonable function circuit coupled to the backside security mesh(1011, ¶0083) to output a first fingerprint value, wherein a modification of an electrical characteristic of the backside security mesh(1011, ¶0083) causes the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value. 

Chang teaches a package(Fig. 16) wherein the integrated circuit die(1600, ¶0179) comprises a physically unclonable function circuit(1620, ¶0179) coupled to the backside security mesh(1640, ¶0179). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton, so that the integrated circuit die comprises a physically unclonable function 

The limitation of physically unclonable function circuit to output a first fingerprint value, wherein a modification of an electrical characteristic of the backside security mesh(1011, ¶0083) causes the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value is a recitation how the product/device is being used. The structure as defined by Eaton, Bartley and Chang could be used in the manner claimed (i.e. the physically unclonable function circuit of Eaton, in view of  Bartley and Chang could be configured to output a first fingerprint value, wherein a modification of an electrical characteristic of the backside security mesh causes the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value) and thus Eaton, in view of  Bartley and Chang anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).



Eaton and Bartley are silent in regards to the integrated circuit die(1005, 1006, ¶0082) comprises a physically unclonable function circuit coupled to the front-side security mesh and the backside security mesh structure to output a first fingerprint value, wherein a modification of an electrical characteristic of at least one of the backside security mesh or the front-side security mesh causes the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value.
Chang teaches a package(Fig. 16) wherein the integrated circuit die(1600, ¶0179) comprises a physically unclonable function circuit(1620, ¶0179) coupled to the backside security mesh(1640, ¶0179). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton, so that the integrated circuit die comprises a physically unclonable function circuit coupled to the backside security mesh, as taught by Chang, in order to improve the flexibility and reliability of security circuitry that utilizes physical unclonable functions, and random number generators to produce enhanced keys and to increase entropy of security keys using a combination of pseudo-random number generators and PUF circuits(¶0020).

The limitation of a physically unclonable function circuit to output a first fingerprint value, wherein a modification of an electrical characteristic of at least one of the backside security mesh or the front-side security mesh causes the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value is a recitation how the product/device is being used. The structure as defined by Eaton, Bartley and Chang could be used in the manner claimed (i.e. the physically unclonable function circuit of Eaton, in view of  Bartley and Chang could be configured to output a first fingerprint value, wherein a modification of an electrical characteristic of at least one of the backside security mesh or the front-side security mesh causes the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value) and thus Eaton, in view of  Bartley and Chang anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (US 2008/0251906 A1) as cited in the IDS of 4/1/2020 and Bartley et al. (US 2010/0026506 A1) as cited in the IDS of 4/14/2021 as applied to claim 7 above further in view of Oomura (US 2012/0056635 A1) and Chang et al. (US 2018/0278418 A1).

a first terminal(1012 connected nearest to 1009, ¶0083) ;
a second terminal(1012 connected nearest to 1010, ¶0083);
the plurality of metal lines(conductors of anti-tamper mesh, ¶00085) disposed in parallel(Fig. 24); and
a plurality of resistors(1009, 1010, ¶0083), each of the plurality of resistors(1009, 1010, ¶0083) formed by one of the plurality of metal lines(conductors of anti-tamper mesh, ¶00085) coupled between an end terminal(1012 connected farthest from 1009, ¶0083); and
the end terminal(1012 connected farthest from 1009, ¶0083) being one of a plurality of end terminals(1012 connected farthest from 1009, 1010 ¶0083), each of the plurality of end terminals(1012 connected farthest from 1009, 1010 ¶0083) coupled to one of the plurality of resistors(1009, 1010, ¶0083). 


Eaton is silent in regards to a plurality of intermediate terminals, each of the plurality of intermediate terminals coupled between one of the plurality of metal lines(conductors of anti-tamper mesh, ¶00085) and another one of the plurality of metal lines(conductors of anti-tamper mesh, ¶00085); a plurality of resistors(1009, 1010, ¶0083), each of the 
the package further comprises a physically unclonable function circuit connected to the plurality of end terminals of the first mesh to output a first fingerprint value; and
a modification of an electrical characteristic of at least one of the plurality of resistors causes the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value.

Oomura teaches a package(Fig. 6A) comprising a plurality of intermediate terminals(rectangular portion of 610, ¶0084), each of the plurality of intermediate terminals(610, ¶0084) coupled between one of the plurality of metal lines(thin portion of 610, ¶0084) and another one of the plurality of metal lines(thin portion of 610, ¶0084); a plurality of resistors(resistance component, ¶0040, Fig. 3A), each of the plurality of resistors(resistance component, ¶0040, Fig. 3A) formed by one of the plurality of metal lines s(rectangular portion of 610, ¶0084) coupled between an end terminal(A, ¶0040) and a common ground terminal(GND, ¶0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton, so that plurality of intermediate terminals, each of the plurality of intermediate terminals coupled between one of the plurality of metal lines and another one of the plurality of metal lines; a plurality of resistors, each of the plurality of resistors formed by one of the plurality of metal lines coupled between an 

Eaton, Bartley and Oomura are silent in regards to the package further comprises a physically unclonable function circuit connected to the plurality of end terminals of the first mesh to output a first fingerprint value; and a modification of an electrical characteristic of at least one of the plurality of resistors causes the physically unclonable function circuit to output a second fingerprint value that is not equal to the first fingerprint value.

Chang teaches a package(Fig. 16) wherein the package comprises a physically unclonable function circuit(1620, ¶0179) connected to the plurality of end terminals of the first mesh(1640, ¶0179). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton, so that the integrated circuit die comprises a physically unclonable function circuit connected to the plurality of end terminals of the first mesh, as taught by Chang, in order to improve the flexibility and reliability of security circuitry that utilizes physical unclonable functions, and random number generators to produce enhanced keys and to increase entropy of security keys using a combination of pseudo-random number generators and PUF circuits(¶0020).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892